 LOCAL 1098, CARPENTERS385Local 1098,United Brotherhood of Carpenters andJoiners of AmericaAFL-CIOand John L.Hodges,itsAgent(Chauncey Construction Company, Inc.)andWilsonA. Watts. Case 15-CB-1042refusal to referWatts andGiamalva was unlawfulbecause motivated by"other reasons unconnected with their failureto paythe periodic dues andinitiationfees uniformlyrequired as a condition of acquiring or retainingmembershipin the RespondentUnion,"aswefinditunnecessary toconsideror decide that issueNovember 5, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn June 12, 1970, Trial Examiner Anne F. Schlez-inger issued her Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatthey cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the Respondentsfiled exceptions to the Trial Examiner's Decision anda supporting brief, and the General Counsel filed abrief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, except as modified below.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondents, Local 1098, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, BatonRouge, Louisiana, and its agent John L. Hodges, itsofficers, other agents, and representatives, shall takethe action set forth in the Trial Examiner's Recom-mended Order.iThesefindingsare based, in part, upon credibility determinations ofthe TrialExaminerto whichthe Respondentshave excepted After carefulreviewof the record, weconclude thatthese credibilityfindings are notcontrary tothe clear preponderanceof all relevant evidence Accordingly,we find no basis for disturbing these findingsStandard Dry Wall Products,Inc., 91 NLRB 544, enfd. 188 F 2d 362 (C A 3).2We agree with the TrialExaminer's findingthat Respondent Unionviolated Section 8(bx2) and 8(b)(l)(A) by discnmmatorilyrefusingto referWatts and Giamalva for rehire by Chauncey on December 3, because theyhad not supported President Hodges in the union election campaignHowever,we do not rely on the Trial Examiner's alternatefording that the186 NLRB No. 59TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Trial Examiner: Upon a chargefiledon December 4, 1969, by Wilson A. Watts, theRegional Director for Region 15 issued a complaint datedFebruary 4, 1970. The complaint alleges in substance thatLocal 1098, United Brotherhood of Carpenters and JoinersofAmerica, AFL-CIO, and John L. Hodges, Its Agent,referred to herein respectively as the Union and Hodgesand collectively as the Respondents, attempted to and didcause Chauncey Construction Company, Inc., referred toherein as Chauncey or the Company, to fail and refuse tohireWilson A. Watts and Joe S. Giamalva by discriminato-nly refusing to refer them for employment, in violation ofSection 8(b)(l)(A) and (2) of the National Labor RelationsAct, as amended. The Respondents' answer, amended atthe hearing, admits certain allegations of the complaint,including the allegation that Respondent Hodges and E. J.Ardoin, financial secretary, are authorized agents of theRespondent Union within the meaning of Section 2(13) oftheAct, but denies the commission of any unfair laborpractice.Pursuant to notice, a hearing was held before me in BatonRouge, Louisiana, on March 26 and 27, 1970, at which theparties appeared and were afforded full opportunity to beheard, to present evidence, and to examine and cross-examine witnesses. Subsequent to the hearing the GeneralCounsel and the Respondents filed beefs which have beenfully considered.Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYChauncey Construction Company, Inc., a Delawarecorporation with its principal office and place ofbusinesslocated at Dobbs Ferry, New York, is primarily engaged inthe building construction business. Its construction of theStauffer Chemical Plant at St. Gabriel, Louisiana, is theonly operation of the Company involved in this proceeding.During the past year, which period is representative of alltimes material herein, Chauncey, in the course and conductof its business operations, purchased materials andsupplies, valued at over $50,000, from points outside theState of Louisiana, which it caused to be transporteddirectly to its Stauffer Chemical Plant location. I find thatChauncey is, and has been at all times material herein, anemployer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDI find that Local 1098, United Brotherhood of Carpenters 386DECISIONSOF NATIONALLABOR RELATIONS BOARDand Joiners of America,AFL-CIO,is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Respondents' Hiring Hall ProceduresThe issue in this case is whether the Respondents, in theoperation of an exclusive hiring hall,discriminatorilyrefused to refer Watts and Giamalva for rehire, whenChauncey requested them by name in accord with thecontractual and customary referral procedures,because ofinternal union politics or for other reasons unrelated totheir failureto pay periodicdues and initiationfees, and bysuch conduct attempted to and did cause Chauncey todiscriminate against these two individuals in violation ofSection 8(a)(3) of the Act, and therebyviolated Section8(b)(l)(A) and, (2) of the Act.The record shows that Chauncey began work on theStauffer project in November 1968. On or about October15, 1969,itentered into an agreement with the UnitedBrotherhood of Carpenters and Joiners of America whichcontains the following provisions:Inconsiderationof the foregoingtheUnitedBrotherhood of Carpenters and Joiners of Americaagrees to furnish competent journeymen selected forreference to jobs upon a non-discriminatory basis, suchfurnishing to be made upon request of the Companyand with the Company retaining the right to reject oraccept the applicants for employment.The United Brotherhood of Carpenters and Joinersof America agrees that the District Councils or, LocalUnions having jurisdiction in the respective areas of theperformance of work will maintain appropriate nondis-criminatory facilities for the registration and referral ofpersons possessing the skills required for the perform-ance of workby the Company. The Companyagrees touse said facilities in filling job vacancies on all projects.On or about November 21, 1969, Chauncey became partyto an agreement which had previously been entered intobetween the Respondent Union and the AssociatedGeneral Contractors of America,Inc.,BatonRouge,Louisiana,Chapter, and which contains the followingprovisions:XIV.HIRING AND TRANSFERRINGA.The Employer shall have the right to determine thecompetency, desirability and qualifications of hisemployees,and shall have the right to employ anddischarge accordingly.ss:sD.Requests by the Employer for employees previous-ly employed by the Contractor shall be givenpreference of rehire and shall be referred to theContractor.Respondent Hodges,who executed this agreement withChauncey on behalf of the Respondent Union, testifiedthat it was the standard form in the area.The Union has operated the hiring hall, through whichChauncey agreed to and did obtain its carpenters, for anumber of years. The hiring hall has not maintained anyout-of-work list for several years.Carpenters in the arealooking forwork either (1) went to thehiring hall and threwtheir cardson a table whenjobs in which they wereinterested were calledout by thebusiness agent, who madereferrals on the basis of the first cardsto hit the table, or (2)applied directlyto a project supervisorwho, when he hiredthem,notifiedthe hall andhad thempickup referrals therebefore goingto work. Many carpentershave obtained alltheir jobs for years by this secondmethod,and someconstructionprojectsin the area,including the Staufferproject, have hiredmost of their carpentersby this method.Watts and Giamalva, thecomplainants herein, had beenmembers of the RespondentUnion forabout 8 and 13years respectively.No question has been raised with regardto their statusas paid-up members in good standing. Wattsand Giamalvaworked as partners,a practice among manycarpenters in the area.They had obtained their jobs forabout 5 or 6 years prior to theevents here in issueby directapplicationat the projects.They obtained their originaljobs at theStaufferproject by direct applicationto GeneralForeman Smith,with whom they had worked on other jobs.B.The Union ElectionIn the union election held in June 1969, RespondentHodges defeated the incumbent business agent,Adams,and took office on July 1.During the preelection campaign,Watts and Giamalva attended an open house party givenby Adams,and both told Adams prior to the election theywere going to vote for him. In the course of his campaignfor election,Hodges went to the Stauffer parking lot onemorning and solicited support from the men as they weregoing to work.According to Watts and Giamalva, whorode in the same carpool,Hodges approached them, shookhands,and asked for their support. Watts,who testifiedthat he understood Hodges was addressing his remarksprincipally to Giamalva,walked away to talk with someoneelse.Giamalva testified that he told Hodges he hadpromised his vote to Adams but would vote for a number ofthe men on Hodges' slate of candidates,and that Hodgesresponded,"You are either for me or you are against me."Hodges denied that he made this remark. When asked bycounsel for the Respondents to relate his conversation withGiamalva,he replied:Well, I went on the parking lot before work time andI asked everyman out there-I wanted to make a pointout thereto ask everyman out there,no matter who itwas, every man that was eligible to vote. I shook handswith him and asked him for support.I didn't wait for acommitment.I just asked him, if he could,Iwould liketo have him vote for me and support me.When asked if Giamalva said he would not vote for him butwould for some of the men on his slate,Hodges replied:"The only man I can remember telling me they wouldn'tvote for me on that job-because I did not press them for acommitment-was Mr.Lardand he volunteered."Hodgesalso testified that he did not specifically recall speaking toGiamalva,that"Ididn't have time to talkto everybodybecause these men were going in the gate and I wanted tosee each andevery one ofthem and I didn't spend muchtime with anybody," and that he did not know how Wattsand Giamalva or any others voted.I found Giamalva a LOCAL 1098, CARPENTERSmore candid, direct, and convincing witness than Hodges,and credit Giamalva's version of this conversation.Hodges testified that he similarly approached Smith, thegeneral foreman on the Stauffer project, asked Smith tovote for him and moved on, and did not know who Smithsupported in the election. Smith's recollection was thatHodges spoke to him on the parking lot and also at the hallon election day, that Hodges asked for his support, and thathe told Hodges he would think about it.Hodges sought the support of Jones, the job steward atthe Stauffer project, at a party given by Hodges. Jonestestified thatHodges called and asked hum to attend theparty as Hodges wanted to talk to him about the election,that he went and listened to the speeches, that when Hodgesasked about his support in the election he said he was notyet prepared to give a reply, and that Hodges' partingremarks as he walked Jones to the door were as follows:he says, "I want to tell you something." He says, "I'mgoing to tell you how it is." He says, "It's the cold, hardfacts of life." He said, "People that vote for me andsupport me in this next election are the people that aregoing to work for the next two years." He said, "I'mgoing to win."Jones testified further that Hodges spoke to him severaltimesbetween then and the election, and that he toldHodges on the morning of the election, when Hodges askedifJones had decided to vote for him, that he would not.Hodges testified that he assumed "Jones was on the otherside of the fence . . . in politics prior to" the election, thathe did not recall what was said at the party except that heasked Jones to vote for him and Jones "wouldn't commithimself one way or the other," and that he did not make theremarks about the "facts of life" attributed to him by Jones.Iwas more favorably impressed by the demeanor andtestimony of Jones than of Hodges, and credit Jones'testimony that Hodges made the remarks set forth above.C.The StaufferProjectAfter Chauncey began construction work at the Staufferproject in November 1968, it hired a total of more than 60carpenters, all of them through the hiring hall. Field, whowas in charge of labor relations at the Stauffer project, andAnthos,i thegeneralsuperintendent, determined from timeto time the number of men to be employed in the variouscategories at the project. When they decided that additionalmen were needed, they approved written requisitionsindicating the category and the number of men to be hired,but they took no part in selecting the men. When carpenterswere to be hired, General Foreman Smith, after consultingthe carpenter supervisors, decided whether to call the hallfor the number of men requisitioned or for referrals for thatnumber of named individuals whom he had alreadyselected. Field, who impressed me as a completely reliablewitness,testified that this authority to request men bynumbers or by name had been delegated to the generalIThe name appears in the record as "Antose"but, although no motionwas made to correct the record,both of the briefs filed herein and thesignature on a contract that is in evidence indicate that the name is spelled"Anthos "2Watts and Giamalva each testified that Assistant SuperintendentJohnson told hum at the time of the October layoff that he would be387foreman because he was a member of the Union andfamiliar with the local contract, and that the only limitationplaced on his choice of men was that he comply with thelocal contract. Watts and Giamalva, who began working onthe Stauffer project in January 1969, obtained theirjobs bydirect application to Smith, with whom they had worked onother jobs. All the carpenters hired on the Stauffer projectwere given consecutive numbers in the order of their hire,the lower numbers indicating those with greater seniority.Watts and Giamalva were numbers 23 and 24.There was a layoff of carpenters in June or July 1969which did not include Watts and Giamalva, but they wereamong the more than 20 carpenters laid off in October1969.2Although the general practice in the area was toselectmen for layoff on the basis of such factors as ability,General Foreman Smith decided voluntarily to selectcarpenters for the October layoff by the number system,retaining thosewith the lower numbers and greaterseniority, in order to discourage the practice of someforemen to select men on the basis of personal friendship.Hodges testified that he was at the Stauffer jobsite sometime prior to the October layoff when Smith told him menwere to be selected for layoff by the number system.Hodges testified further:I said that while I never heard of this system being used,in other words, not considering the man's capabilities atall, I said, it is not an ordinary thing. I said, however,you are the general foreman and it is your prerogativehowever you lay off. That is your business . . . I toldhim that I always felt like the general foreman looked tothe foremen to get the work, the foremen looked to themen and he should have the prerogative of keeping themen he wanted . . .Hodges also discussed layoff by numbers with Jones, thejob steward.He testified that he did not recall anydiscussion with Jones, Smith, or anyone else at the Staufferproject, as to how men would be recalled. Smith and Jonesmaintained in their testimony, which I credit, that there wasno discussion with Hodges or any other Union agent aboutrecallingmen by the numbers, and no agreement orpractice to do so.3D.The Refusal To Refer Wattsand GiamalvaEarly in December 1969, Company officials authorizedthe hire of one carpenter to replace a man who left. Atabout that time the Company learned that certainequipment, expected at the jobsite in January, was beingshipped early. As the foundation needed for this equipmentwas not ready, it would be necessary to store the equipmentand move it again when the foundation was ready. Field,the labor relations director at the Stauffer project, andAnthos, the general superintendent, discussed with Super-intendent Owens the economic advantages of being able toset the equipment on the foundation immediately upon itsarrival. Field testified as to this discussion that Owens saidrecalled in a few weeks3On the basis of the entire record, I do not credit the testimony of thelaid-off employeeswho testified,as witnesses for the Respondents, thatthey were told by Smith or Jones at various times that men would berecalled by the numbers 388DECISIONSOF NATIONALLABOR RELATIONS BOARDhe could schedule the additional work if he had a few morecarpenters; that he and Anthos pointed out that the work inquestion would take only 2 or 3 days, "we did not want toadd carpenters to the job for such a short time . . . and we,at that time, told Mr. Owens that unless he could justifykeeping the men for at least two weeks, we would justforego this attempt"; that Owens "assured us then that hewould be able to keep these men employed for at least twoweeks";that he and Anthos thereupon "authorized him[Owens ] to hire the additional carpenters"; and that Anthos"approved this requisition and gave it to the generalforeman to add the additional carpenters to the payroll."On December 2, when Smith was authorized to hire theone carpenter replacement, he told Jones he wanted thatone to be his son, who had not previously worked at theStaufferproject.Smith's son obtained a referral onDecember 2, with Hodges' name signed by Ardoin, theUnion's financialsecretary, and went to work at theStauffer project on December 3. Hodges learned of thisreferral onDecember 2 and raised no question about it.Smith learned late in the day on December 2 that therequisitionwould authorize the hire of a total of threecarpenters. Jones had already left work. Smith that eveningtoldWatts' father,who was employed at the Staufferproject, to notifyWatts and Giamalva to stop the nextmorning at the hiring hall for referrals, and he, Smith,would have them called there by name to go back to workthatmorning.On the morning of December 3, Smithdirected Jones to call the hall for Watts and Giamalva.Watts and Giamalva arrived at the hall about 7 a.m. onDecember 3. Jones telephoned the hall about 7:30, toldHodges that Watts and Giamalva had been notified to be atthe hall, and asked Hodges to send them out to the project.Hodges refused. I credit Jones' testimony that Hodgescontinued to refuse after he told Hodges that Smith hadselectedWatts and Giamalva,4 and that they had beeninstructed to stop at the hall expecting to go back to work.Both Jones and Hodges testified that Hodges asked Jonesabout the six carpenters who had been laid off by theCompany atthe same timeasWatts and Giamalva andwho had lower numbers. Hodges testified further that hetold Jones, "I understood that this layoff was going bynumbers andI assumedthat it would go back by numbers,"although he admitted that, other than the references to thesixmen, there wasno discussionof the number system ingeneral andno "talk about an obligation to recall men bythe numbers." Jones explained to Hodges that certain onesof the six had indicated they wanted time off to hunt orbecause they did not work during the winter, that othershad indicated they had jobs, and that the remaining oneswere considered unsatisfactory workers .5 None of the six4 I discredit Hodges' denial that Jones said Smith had selected Wattsand Giamalva,and his assertionsthat Jones repeatedlystated that he,Jones, was callingfor them. As stated above, I found Jonesa morecrediblewitnessthanHodges.Moreover,Smithhad directed Jones to call for Wattsand Giamalva,itwas the generalpractice for Jones to call on behalf ofSmith,and the evidence indicates no reasonfor Jonesto tellHodgesotherwise.Smith's status asa Company representativeis undisputed.5Smith on another occasion madethe same explanation about thesemen to Hodges,and some of the laid-off men who testified as witnesses forthe Respondents in large partcorroborated thisexplanation.6 Jones testified that Hodges referredspecifically toAnthos andAssistant SuperintendentBorden.Watts, who was calledto the telephonemen were in the hall on December 3, and Hodges admittedin his testimony that he did not know if any of them hadother jobs at the time. He also testified that he demandednevertheless that Jones make a current check with each ofthe six men, and stated that he would refer Watts andGiamalva if all six rejected the jobs, or if a Companyofficial called for them bynames Hodges testified furtherthat he said he would throw the jobs "on the floor" beforehe would discriminate against thesixmen,and that he didnot know what Jones replied to this or how theirconversation ended. Jones finally asked Hodges to callWatts or Giamalva to the telephone, and told Watts, whotook the call, that Hodges refused to refer them, that hewould talk to Smith, and that Watts and Giamalva shouldwait at the hall until he called again. Watts asked if Joneswould back him up in the event he went to the Board withthismatter, and Jones replied that he would tell whathappened. After this telephone conversation, Watts andGiamalva protested to Hodges about his refusal to referthem, but Hodges maintained that he would refer themonly if, as Watts and Giamalva credibly testified, Field orAnthos called the hall and requested them. Hodges left theoffice shortly after this. He did not throw the jobs on thefloor, but told Ardoin that, if a Company representativecalled forWatts and Giamalva, Ardoin should give themreferrals, and otherwise he was to hold the jobs.Anthos and Field were both away from the project for afew days at this time. Jones reported what had occurred toSmith, Owens, and Borden, and they discussed what actiontheymight take. It was evidently understood by theseCompany representatives that a call from Smith would notsatisfyHodges' demand, and Borden refused to assume theresponsibility of calling the hall for Watts and Giamalva asthat was not part of his function and he did not know thetwo men. Smith finally decided, with Owens' approval, thathe would cancel the request for two additional carpenters ifhe could not get the men he wanted. Jones accordinglycalled the hall again and spoke to Ardoin, who said hewould send the two men out if, pursuant to Hodges'instructions, a Company representative called, but Jonescanceled the request, and notified Watts and Giamalva ofthis by telephone.Field telephoned the Stauffer jobsite a day or two afterDecember 3 and was told by Borden that the Union hadreferred only one of the three men requested, and that theother two would not be referred unless Field or Anthoscalled the hall. Field, who testified that he and Anthosnever requested specific people, and that it was too latethen to get the foundation in on time, told Borden to keeptheman who had been sent out and to cancel the requestfor the other two. He was apparently not informed that thisby Hodgesto speak to Jones, testified that Hodges said at that time hewouldrefer the two men if Fieldor Anthoscalled.Smith testified thatJones reported to him after the telephone call that Hodges would not referthe twomen unlessField, Anthos, orBorden called for them.When cross-examinedby the GeneralCounsel about this,Hodges testified he did notrecallmentioningany company men byname,evaded answering aquestion whether it waspossible he didso, and finally denied he namedField or Anthosbecause"Iusually refer to them people as company." Healso testifiedthathe did not mention Smith's name in this conversation. Ifind,on the basis of the credited testimony and all the relevantcircumstances,thatHodgesnamed Field,Anthos,and Borden as thecompanymen whoserequest forthe two referrals he would honor. LOCAL 1098, CARPENTERSrequest had been canceled. Smith's son worked for about 4or 5 weeks, and was laid off in January in the first layoff ofcarpenters after December 3. Watts and Gtamalva havegone to the hall a few times since December 3, but the onlyjobs that were available to them on those occasions werenot in the "line of work" they perform.It appears from the record that the December 3 incidentwas the only time such a request that the hall refer namedindividuals had been rejected. Hodges admitted that hecould not remember any other instance. He also testifiedthat he considered the system of employers calling for menby name to be generally unfair as it resulted in someindividuals being almost continuously employed whileothers had no work for substantial periods, and that afterhe became business agent he explored possible changes inthis system with Ardoin and other union officers. Ardointestified that he told Hodges he did not see how they couldwork out an impartial system "because we have it in thecontract where the contractor can call by name . . . If he'son the bottom of the list and the contractor calls for him,you have to send him." Hodges changed the cards-on-the-table procedure whereby, instead of a race to the table withthe jobs going to the fleetest, cards of all those interestedare placed on the table, shuffled, and a number drawnbased on the number of jobs available. He did not,however, change the system of employers calling forcarpenters by name. Moreover, Hodges did not during theelection campaign indicate that he intended to change thispractice nor, after he took office, announce that he hadmade such a change. Ardoin testified that he has referredmen for whom a steward called by name and Hodges neversaid anything to him about this, and Hodges admitted thatMilton, the steward on a project adjoining the Stauffer job,had called for carpenters by name after December 3, andthat he issued referrals pursuant to these calls. Hodgestestified that he requested some employers not to call formen by name, but he admitted that he never made such arequest of Chauncey representatives Field, Anthos, orSmith.He likewise admitted that he never made such arequest of Steward Jones; of McKinney, the steward withwhom Hodges testified he replaced Jones approximately"two days after this incident" of December 3; or of Milton,the steward at the project adjoining the Stauffer job. Healso admitted that he never instructed any job steward thathe would not be allowed to call for men by name.CONCLUDINGFINDINGSThe General Counsel maintains that when Jones calledfor the referral of Watts and Giamalva for rehire on theStauffer project, Hodges was required by the controllingcontract provisions and the established referral practices torefer these men, and that his refusal to do so was motivatedby reasons unrelated to their failure to tender periodic duesand initiation fees and was therefore violative of Section8(b)(1)(A) and (2) of the Act. The Respondents argue thatHodges' refusal to refer these two men was warranted bylegitimatehiring hall practices on the grounds that (1)Jones, the steward, was not a representative of the7SeeUnited Brotherhoodof Carpenters & Joiners ofAmerica,Local 1281,AFL-CIO (Raber-Kief Inc),152NLRB 629, 630,inwhich the Boardpointed out, on the basis of the agreement and practice in that case, that389Company authorized by contract to call for carpenters byname, and (2) there were six men laid off by the CompanyinOctober who had lower numbers than Watts andGtamalva, and who should therefore have been offeredrehire before Watts and Giamalva.As noted above, the Respondent Union was bound byagreements providing that "The Employer shall have therighttodetermine the competency, desirability andqualifications of his employees, and shall have the right toemploy and discharge accordingly," and, further, that"Requests by the Employer for employees previouslyemployed by the Contractor shall be given preference ofrehire and shall be referred to the Contractor." In addition,there was a long-established practice for employers to callthe hall and request carpenters by name for original hire aswell as for rehire. It was likewise a customary procedure, atthe Stauffer job and other projects in the area, for thesteward to make these calls to the hiring hall. While Fieldand Anthos determined the number of men the Companyneeded, they took no part inselectingthe individuals to behired or in calling the hall for the men selected. Smith, afterdiscussion with carpenter supervision, decided whether tocall named individuals and who they should be, but it wasthe job steward, Jones, who made the calls to the hiring hall.Hodges was no doubt aware from past practice that Jonesmade these calls on behalf of Smith and, as I have foundabove, Jones expressly told Hodges in their telephoneconversation on December 3 that the two men had beenselected by Smith. Hodges' demand that a Companyofficial call for the two men has not been shown to bewarranted by any contract provision or hiring hall practice.The Respondents in fact have admitted that no call by asteward has been rejected on the ground that the stewardwas not authorized to make the call. They have admittedalso that named individuals have been referred pursuant tocalls by stewards before and since December 3. On thebasis of all the relevant evidence, therefore, I find no meritin the Respondents' contention that the refusal to referWatts and Giamalva was justified because the call for themwas made by the job steward.?I likewise find no merit in the contention that theChauncey jobs had to be offered first to the six laid-off menwith lower numbers than Watts and Giamalva. Smith hadvoluntarily selected men for the October layoff on the basisof their hiring numbers. Hodges admitted that use of thisnumber system was not area practice; that he was given noindication by Smith, Jones, or anyone else on the Staufferproject, that men would be rehired by this number system;and that, when he insisted to Jones that the jobs had to beoffered to the six laid-off men before he would refer Wattsand Giamalva, it was not on the basis of any general "talkabout an obligation to recall men by the numbers." It isclear from the entire record, and I find, that there was nocontract provision or customary procedure which requiredthe Company to rehire men by the number system, or whichwarranted Hodges' refusal to refer the men selected by theCompany for rehire unless the laid-off men with lowernumbers were given a priority for these jobs."A request by an employer fora particular carpenter can be made throughthe employeehimself " 390DECISIONSOF NATIONALLABOR RELATIONS BOARDI find further, on the basis of the foregoing and the entirerecord, that the tenuous reasons advanced by theRespondents for not referring Watts and Giamalva were infact pretexts to conceal Hodges' true motivation. The onlyplausible explanation indicated by the evidence for Hodges'departure from contractual and customary procedures isthat he was carrying out his threat, found above, todiscourage employment of men who did not support him inthe election campaign. Hodges' first opportunity to do so astoWatts and Giamalva came when they sought the rehirereferrals on December 3. It is clear in any event thatHodges' refusal to issue the rehire referrals to Watts andGiamalva was unrelated to any failure by them to payperiodic dues or initiationfees.As the Respondent Unionhad undertaken to operate an exclusive hiring hall, it had astatutory duty to give effect to the hiring hall contracts andestablished procedures without discrimination based onunion or protected concerted activities .8 There is noquestion that support of the losing candidate in a unionelection isaprotected concerted activity, and thatdiscrimination in job referral by the winning candidatebased on such considerations is unlawful .9Iam convinced, therefore, that the evidence amplydemonstrates,as the General Counsel contends, thatRespondent Hodges discriminatorily refused to refer Wattsand Giamalva for rehire by Chauncey on December 3,contrary to the contract provisions and hiring hallprocedures observed prior to and since December 3,because they had not supported him in theelectioncampaign or for other reasons unconnected with theirfailure to pay the periodic dues and initiation feesuniformly required as a condition of acquiring or retainingmembership in the Respondent Union. Accordingly, I findthat the Respondents attempted to and did cause ChaunceyConstruction Company, Inc., to fail and refuse to rehireWatts and Giamalva in violation of Section 8(a)(3), andthereby restrained and coerced Watts and Giamalva in theexerciseof rights guaranteed by Section 7 of the Act, andthat the Respondents by such conduct violated Section8(b)(1)(A) and (2) of the Act.10IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in Section IIIabove and found to constitute unfair labor practices,occurring in connection with the business operations of theCompany set forth in Section I above, have a close,substantial, and intimate relation to trade, traffic, andcommerce among the several States and tend to lead toELocalUnion136,Carpenters (Frank Vlack Co.),165NLRB 1040;UnitedBrotherhood of Carpenters & Joiners ofAmerica,Local 1281,AFL-CIO (Raber-Kief Inc.), supra.9 InternationalBrotherhoodof Teamsters, etc.,Local 38 (Al JolsonConstructionCo.),146 NLRB 1627;Local Union No. 18,International Unionof OperatingEngineers,AFL-CIO, etc. (Earl D. Creager, Inc.),141 NLRB512, 518.10LocalUnion 136,Carpenters (FrankVlackCo.),supra;UnitedBrotherhood of Carpentersand Joinersof America, Local 1281, AFL-CIO(Raber-Kief, Inc.), supra.11The General Counsel's brief urges thatbothRespondents in this caseshould be madejointly and severally liable for backpay.In accordancewith the Board's usualpractice, however,I shall not recommend impositionlabor disputes burdening and obstructing such commerceand the free flow thereof.V. THE REMEDYHaving found that the Respondents have engaged inunfair labor practices, I shall recommend that they beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposes ofthe Act.As I have found that the Respondents attempted to anddid cause Chauncey Construction Company, Inc., to failand refuse to rehire Wilson A. Watts and Joe S. Giamalvaby discriminatorily refusing to refer them for employmentat the request of the Company, I shall further recommendthat the Respondents be ordered to refer Watts andGiamalva for employment on a nondiscriminatory basis,and to notify the Company and other employersusing thehiring hall that Watts and Giamalva will have full use of thehiring hall facilities without discrimination in connectionwith referrals for employment. I shall also recommend thatthe Respondent Union be required to make whole Wattsand Giamalva from December 3, 1969, for any loss ofearnings suffered by each of them as a result of thediscrimination practiced against them.1' Such paymentsshall be equal to the amount of wages each of them wouldhave earned but for the discrimination practiced againstthem by the Respondents, as computed in accordance withthe formula set forth inF.W.Woolworth Company,90NLRB 289, together with interest thereon at the rate of 6percent per annum, as provided inIsis Plumbing & HeatingCo., 138 NLRB 716.12On the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Chauncey Construction Company, Inc., is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Local 1098, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.John L. Hodges is an agent of Respondent Local1098,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO.4.By attempting to cause and causing ChaunceyConstruction Company, Inc., to fail and refuse to rehireWilson A. Watts and Joe S. Giamalva in violation ofSection 8(a)(3) of the Act by discriminatorily denying themjob referrals, because they engaged in the exercise of rightsof any personal backpay liabilityupon Respondent Hodges, business agentof theRespondentUnion.See, e.g.,Local Union 136, Carpenters (FrankVlack Co.), supra,In. 5.12TheRespondents maintain in their brief that "in the event the BoardfindsWatts andGiamalva were discriminated against,no back pay awardshould begranted or in the alternative,it should be limited to 2 weeks."The brief refers to Field's testimony regarding the agreementby Companyofficials that the carpenters in question would be"employed forat leasttwo weeks." The brief also contends that Watts and Giamalva were offeredappropriatejobs at thehiring hallafter December 3 which they rejected onthe ground that thejobswere not in their"line of work."The issues as tothe amountsof backpaydue are deferred, however,as they can best bedetermined at thecompliance stage of this proceeding. LOCAL 1098, CARPENTERS391guaranteedby Section 7 of the Act or for otherreasonsunconnectedwiththeir failureto pay the periodic dues andinitiation feesuniformly required as a condition ofacquiring or maintainingmembership in the RespondentUnion,the Respondentshave violated Section 8(b)(1)(A)and (2) of the Act.5.Theaforesaidunfair laborpracticesaffect commercewithinthe meaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERsteps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(e)Mail to the Regional Director for Region 15 signedcopies of said notice for posting by Chauncey ConstructionCompany, Inc., if willing, at its business offices andconstruction siteswhere notices to its employees arecustomarily posted.(f)Notify the Regional Director for Region 15, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.14On the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I recommend that the Respondents,Local 1098, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, Baton Rouge, Louisiana, and itsagent John L. Hodges, its officers, other agents, andrepresentatives,shall:1.Cease and desist from:(a)Causing or attempting to cause Chauncey Construc-tion Company, Inc., or any other employer, to discriminateagainstWilson A. Watts and Joe S. Giamalva, or any otheremployee or applicant for employment, in violation ofSection 8(a)(3) ofthe Act, by discriminatorily denying themjob referrals because they engaged in the exercise of rightsguaranteedby Section 7 of the Act or for otherreasonsunconnected with their failure to pay the periodic dues andinitiation feesuniformly required as a condition ofacquiring or maintaining membership in the RespondentUnion.(b)Inany other manner restraining or coercingemployees in the exercise of rights guaranteed by Section 7of the Act.2.Take the following affirmative action necessary toeffectuate the purposes of the Act:(a)Make whole Wilson A. Watts and Joe S. Giamalva forany loss of earnings suffered by each of them as a result ofthe discrimination against them in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and upon request make available to theBoard or its agents, for examination and copying, allreferral records and any other records relevant andnecessary for the determination of the amounts of backpaydue.(c)Notify Chauncey Construction Company, Inc., andother employers who use the Respondents' hiring hall as anexclusive primary source for securing carpenters, and mailcopies of such notice to Wilson A. Watts and Joe S.Giamalva, that Wilson A. Watts and Joe S. Giamalva willhave full use of the hiring hall facilities without discrimina-tion in connection with referrals for employment.(d) Post at the Respondent Union's offices, meeting halls,and hiring halls, copies of the attached notice marked"Appendix." 13 Copies of said notice, on forms provided bytheRegional Director for Region 15, after being dulysigned by Respondent Hodges as a representative of theRespondent Union, be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonable13 In the event no exceptions are filed asprovidedby Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall,asprovidedin Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board'sOrderis enforced by a judgment of a United States Courtof Appeals, the wordsin the notice reading"POSTED BY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD"shall be changed toread"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD."14 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify saidRegional Director, inwriting,within 10 days from the date of this Order, what steps theRespondents have takento complyherewith."APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause ChaunceyConstruction Company, Inc., or any other employer, todiscriminate againstWilson A. Watts and Joe S.Giamalva, or any other employee or applicant foremployment, in violation of Section 8(a)(3) of the Act,by discriminatorily denying them job referrals becausethey engaged in the exercise of rights guaranteed bySection 7 of the Act or for other reasons unconnectedwith their failure to pay the periodic dues and initiationfees uniformly required as a condition of acquiring ormaintaining membership in the Respondent Union.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of rights guaranteed bySection 7 of the Act.WE WILL make whole Wilson A. Watts and Joe S.Giamalva for any loss of earnings suffered by each ofthem as a result of the discrimination against them.WE WILL notify Chauncey Construction Company,Inc., and the employer members of Associated GeneralContractors of America, Inc., Baton Rouge, Louisiana,Chapter, who use our hiring hall, and mail copies ofsuch notice to Wilson A. Watts and Joe S. Giamalva,thatWilson A. Watts and Joe S. Giamalva will have fulluse of the hiring hall facilities without discrimination inconnection with referrals for employment. 392DatedByDECISIONS OF NATIONAL LABOR RELATIONS BOARDLOCAL 1098, UNITEDBROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA, AFL-CIO,AND ITS AGENT JOHN L.HODGES(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, T6024FederalBuilding (Loyola), 701 Loyola Avenue, NewOrleans, Louisiana 70113, Telephone 504-527-6361.